DETAILED ACTION
This office action is responsive to communication filed on June 8, 2022.
Response to Arguments
Applicant's arguments filed June 8, 2022 have been fully considered but they are not persuasive.  
Applicant argues that claims 1 and 2 have been amended to include allowable features of claim 16.
The Examiner respectfully disagrees.  Claims 1 and 2 are amended to each recite “NMOS and PMOS transistors are arranged in the peripheral region”.  This is significantly different in scope than the recitation of claim 16 that reads “the electrode pattern is a gate electrode of an NMOS transistor, and the electrically conductive pattern is a gate electrode of a PMOS transistor”.  For at least this reason, claims 1 and 2 would require further search and/or consideration in order to determine the allowability thereof.
Response to Amendment
The amendment filed June 8, 2022 will not be entered as it would require further search and/or consideration.  For instance, claims 1 and 2 are amended to each recite “NMOS and PMOS transistors are arranged in the peripheral region”.  This amendment changes the scopes of claims 1 and 2, respectively, and would thus require further search and/or consideration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696